Citation Nr: 1804219	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  08-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity, prior to April 18, 2014, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to April 18, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  In that decision, the RO continued the Veteran's 20 percent disability rating for his herniated nucleus pulpous L5-S1 with radiculopathy and arthritis.

In July 2011, the Board remanded the appeal to the RO for additional development.

In a July 2012 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities and assigned separate 10 percent ratings for such disabilities, effective from October 8, 2007.  The Board has determined that it has jurisdiction over this aspect of the Veteran's case as prior to this time the Veteran's low back disability, which had already been on appeal, was characterized as herniated nucleus pulposus L5-S1 with radiculopathy and arthritis.  In an August 2016 rating decision, the RO increased the rating for radiculopathy of each lower extremity to 20 percent, effective April 18, 2014.  

This matter was again remanded for further development in April 2017.  The require development has been completed and the Veteran's claim are now properly before the Board.


FINDINGS OF FACT

1.  Prior to April 18, 2014, the Veteran's radiculopathy of the left lower extremity manifested as no more than mild incomplete paralysis.

2.  Prior to April 18, 2014 the Veteran's radiculopathy of the right lower extremity manifested as severe incomplete paralysis, but no more than severe incomplete paralysis.

3.  As of April 18, 2014, the Veteran's radiculopathy of left lower extremity manifests as no more than moderate incomplete paralysis.  

4.  As of April 18, 2014, the Veteran's radiculopathy of right lower extremity manifests as no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to April 18, 2014, the criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

2.  Prior to April 18, 2014, the criteria for a disability rating of 30 percent, but no more than 30 percent, for radiculopathy of the right lower extremity have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

3.  As of April 18, 2014, the criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017).

4.  As of April 18, 2014, the criteria for a disability rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2017)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board remanded this claim in April 2017 to schedule the Veteran for a VA peripheral nerve examination.  The examiner was specifically to address damage to the Veteran's sciatic nerve and popliteal nerve.  In addition, the examiner was to discuss prior neurological findings and EMG findings from January 2012 and April 2014 VA examinations.  The Veteran completed the required VA examination in April 2017, and damage to the sciatic and popliteal nerves was specifically addressed.  The examiner did not discuss prior neurological or EMG findings, however, this decision affords the Veteran the benefit of the doubt on those findings and raised the Veteran's disability rating.  As there is no prejudice to the Veteran, the Board finds there has been substantial compliance with the remand instructions. See Stegall v. West, 11 Vet. App. 268, 271   (1998); see also D'Aires v. Peake, 22 Vet. App. 97, 105 (2008).  

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence. 38 U.S.C.A. § 7104. The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran. Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. 

Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Staged ratings are appropriate for a rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999)).

Initial Disability Rating in Excess of 10 Percent for Radiculopathy of the Left Lower Extremity, Prior to April 18, 2014

The Veteran's lower extremities radiculopathy has been assigned ratings under Diagnostic Code 8621.  That Diagnostic Code provides the rating criteria for evaluation of neuritis external popliteal nerve.  Neuritis is evaluated under the same criteria as is incomplete paralysis of the nerve.  The maximum rating assigned for neuritis not is that equal to sever incomplete paralysis.  38 C.F.R. § 4.123.  Under this provision, mild incomplete paralysis warrants a 10 percent disability evaluation, moderate incomplete paralysis warrants a 20 percent disability evaluation; severe incomplete paralysis warrants a 30 percent evaluation; and, complete paralysis of the nerve warrants a 40 percent disability evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8621. 

The term "incomplete paralysis," with these and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120. Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. 

In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Veterans Benefits Administration (VBA) has determined that there are 5 separate nerve branches in the lower extremities which may be separately rated. M21-1, III.iv.4.G.4.c.  According to VBA, the sciatic nerve (DCs 8520, 8620 and 8720), the external popliteal nerve (common peroneal) (DCs 8521, 8621 and 8721), the musculotaneous nerve (DCs 8522, 8622 and 8722), the anterior tibial nerve (deep peroneal) (DCs 8523, 8623, 8723), the internal popliteal nerve (tibial) (DCs 8524, 8624, and 8724), and the posterior tibial nerve (DCs 8525, 8625, and 8725) affect the foot and leg sensory and motor function of the buttock, leg, knee, muscles below knee, lower leg, fibula, foot, muscles of the sole of the feet, plantar flexion, and toes.  Id. M21-1, Part III, Subpart iv, 4.G.4.c.  Assigning separate ratings from within these nerve branches is not warranted as it would constitute impermissible pyramiding. M21-1, III.iv.4.G.4.d.

A January 2012 VA peripheral nerve examination regarding the Veteran's radiculopathy indicates intermittent pain, parethsias and/or dysathesias, and numbness in the Veteran's left lower extremity.  The Veteran had normal muscle strength in knee extension, ankle plantar flexion, and ankle dorsiflexion tests.  There was no muscle atrophy present.  The Veteran tested normal for deep tendon reflex (DTR) in his left knee, but was hypoactive for DTR in his left ankle.  Further, the Veteran exhibited decreased touch sensation in his left and toes.  

The VA examiner noted incomplete paralysis, with mild severity, of the Veteran's external popliteal nerve.  In addition, the VA examiner noted that the Veteran's radiculopathy showed little change when compared with a 2007 VA examination.    
The Veteran's VA and private treatment records prior to April 18, 2014, confirm the Veteran's radiculopathy of the left lower extremities but do not establish moderate, severe, or complete paralysis of the external popliteal nerve.     

Prior to April 18, 2014, the Veteran's signs and symptoms of radiculopathy of the left lower extremities do not more closely approximate "moderate" incomplete paralysis as required for a 20 percent disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8621.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 10 percent for radiculopathy of the left lower extremity prior to April 18, 2014.  

Initial Disability Rating in Excess of 10 Percent for Radiculopathy of the Right Lower Extremity, Prior to April 18, 2014

As discussed above, the Veteran completed a VA peripheral nerve examination.  The examination noted intermittent pain, parethsias and/or dysathesias, and numbness in the Veteran's right lower extremity.  The Veteran had normal muscle strength in knee extension, ankle plantar flexion, and ankle dorsiflexion tests.  There was no muscle atrophy present.  The Veteran tested normal for deep tendon reflex (DTR) in his right knee, but was absent for DTR in his right ankle.  Further, the Veteran exhibited decreased touch sensation in his right toes. 

However, in addition to the January 2012 peripherial nerve examination, the Veteran also completed a January 2012 thoracolumbar spine examination.  This examination also noted severe radiculopathy in the right lower extremity.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). Accordingly, the Board finds the Veteran's radiculopathy of the right lower extremity met the criteria for a severe disability evaluation, and a 30 percent disability rating. 

Prior to April 14, 2014, entitlement to a disability rating of 30 percent for radiculopathy of the right lower extremity is granted.    

Disability Rating in Excess of 20 Percent for Radiculopathy of the Right and Left Lower Extremities, as of April 18, 2014    

An August 2016 rating decision granted a 20 percent disability, effective April 18, 2014, rating for the Veteran's radiculopathy of the right and left lower extremities. 

An April 2014 VA peripheral nerve examination regarding the Veteran's radiculopathy of the right and left lower extremities indicates decreased touch sensation in the right and left toes, severe numbness in the left and right lower extremities, an abnormal gait, hypoactive DTR in the right and left ankle.  The VA examiner noted incomplete paralysis, with mild severity, of the Veteran's external popliteal nerve.  The VA examiner further noted that the Veteran's had difficulty sitting, standing, and walking for prolonged periods of time.  In addition, an April 2014 VA thoracolumbar spine examination indicated the Veteran exhibited signs of radiculopathy  of moderate severity in the L4/L5/S1/S2/S3 nerve roots that affected his left and right lower extremities.  

In accordance with April 2017 Board remand directives, the Veteran underwent another VA peripheral nerve examination.  The April 2017 examination noted severe numbness in the right and left lower extremities, hypoactive DTRs in the right and left knees and ankles, and active movement against some resistance in right and left lower extremities muscle testing.  Further, the examiner noted moderate, incomplete paralysis of the sciatic nerve, and moderate, incomplete paralysis of the external popliteal nerve.   An April 2017 thoracolumbar spine examination also notes moderate radiculopathy on the Veteran's left and right side.           

In light of the evidence discussed above, the Veteran's signs and symptoms of radiculopathy of the right and left lower extremities do not more closely approximate "severe" incomplete paralysis as required for a 30 percent disability rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8621.

Based on review of the evidence of record, the Board finds that the subjective and objective evidence does not support a disability rating in excess of 20 percent for radiculopathy of the right and left lower extremities prior to April 18, 2014.  

TDIU

In August 2016, the RO granted a total disability rating based on individual unemployability (TDIU) effective April 18, 2014, the date the Veteran meet the schedular requirements and the entitlement arose.  Prior to April 18, 2014, the medical and lay evidence of record did not establish that his service-connected disabilities rendered him unemployable.  Therefore a TDIU prior to April 18, 2014 is not for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Prior to April 18, 2014, entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Prior to April 18, 2014, entitlement to an initial disability rating of 30 percent, but not higher, for radiculopathy of the right lower extremity is granted, subject to the regulations governing the disbursement of monetary benefits. 

As of April 18, 2014, entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.

As of April 18, 2014, entitlement to a disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


